     Case: 1:19-cv-02796 Document #: 38 Filed: 01/07/20 Page 1 of 9 PageID #:528   1

 1                        IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
 2                                 EASTERN DIVISION
 3     JAY CARACCI,                           )
                                              )   Case No. 19 CV 02796
 4                         Plaintiff,         )
                                              )
 5                  vs.                       )
                                              )   Chicago, Illinois
 6     AMERICAN HONDA MOTOR CO.,              )   September 26, 2019
       INC.,                                  )   9:36 a.m.
 7                                            )
                           Defendant.         )
 8
 9             TRANSCRIPT OF PROCEEDINGS - Scheduling Conference
                     BEFORE THE HONORABLE ELAINE E. BUCKLO
10
11     APPEARANCES:
12     For the Plaintiff:              SMITH MARCO, PC
                                       BY: MS. STACY M. BARDO
13                                     22 West Washington Street
                                       Suite 1500
14                                     Chicago, IL 60602
15
       For the Defendant:              SHOOK, HARDY & BACON LLP
16                                     BY: MR. MICHAEL L. MALLOW
                                       2049 Century Park East
17                                     Suite 3000
                                       Los Angeles, CA 90067
18
                                       SHOOK, HARDY & BACON LLP
19                                     BY: MS. ERIKA DIRK
                                       111 South Wacker Drive
20                                     Suite 5100
                                       Chicago, IL 60606
21
22
       Court Reporter:                 SANDRA M. MULLIN, CSR, RMR, FCRR
23                                     Official Court Reporter
                                       219 S. Dearborn Street, Room 2260
24                                     Chicago, Illinois 60604
                                       (312) 554-8244
25                                     Sandra_Mullin@ilnd.uscourts.gov
     Case: 1:19-cv-02796 Document #: 38 Filed: 01/07/20 Page 2 of 9 PageID #:529   2

 1           (Proceedings heard in open court:)
 2                  THE CLERK: 19 CV 2796, Caracci versus American
 3     Honda Motor.
 4                  MS. BARDO: Good morning, your Honor. Stacy Bardo
 5     appearing on behalf of the plaintiff.
 6                  THE COURT: Good morning.
 7                  MS. DIRK: Good morning, your Honor. Erika Dirk on
 8     behalf of defendants.
 9                  THE COURT: Good morning.
10                  MR. MALLOW: Good morning, your Honor. Michael
11     Mallow, Shook Hardy & Bacon, on behalf of American Honda.
12                  THE COURT: Good morning. All right. Well, as far
13     as I could tell, you essentially agree on your dates on your
14     discovery. I'm not going to take up scope of discovery
15     today. I mean, if you can't end up agreeing on something, I
16     guess I'll see motions to compel. I'm assuming that the
17     plaintiff -- you know, you have your complaint, you know what
18     the issue really is, and you're just going to waste your
19     money and everybody's money if you start asking for stuff
20     that you don't need for that. But with that reminder, I
21     guess I'll just see you back sometime next summer.
22                  MS. BARDO: And plaintiff understands, your Honor.
23     We just didn't want to get into a position where we were
24     agreeing that there was only one part at issue, should there
25     be an issue related to the other wiring components within the
     Case: 1:19-cv-02796 Document #: 38 Filed: 01/07/20 Page 3 of 9 PageID #:530   3

 1     power steering, that's all. And that was the source of the
 2     dispute.
 3                  THE COURT: Well, I'm not going to try to
 4     understand power steering wiring. I hope I never need to.
 5     But if I do, well, I'll do my best.
 6                  MR. MALLOW: And it's not -- the concept is not
 7     tough to understand, and I think we do have a process that's
 8     worked out. The problem with -- that's going to be inherent
 9     in this case is the expense because, in order to determine
10     whether there is detectable soy, the parts have to be tested.
11     And you're not going to want to test everything in the engine
12     compartment. It's an expensive and time-consuming process
13     for the chemists to determine whether there is any detectable
14     soy in any particular wire or wires.
15                  THE COURT: Detectable what?
16                  MR. MALLOW: Detectable soy, s-o-y.
17                  THE COURT: Soy.
18                  MR. MALLOW: Soy. Well, actually, it's technically
19     an epoxidized soybean oil compound. But that's already too
20     much, I am sure, to get into.
21                  THE COURT: It's hard for me to imagine,
22     considering the general litigation over this, that they
23     haven't actually, for the good of the company, for the good
24     of consumers, for the good of everybody, that they haven't
25     tested whatever they need to test by now.
     Case: 1:19-cv-02796 Document #: 38 Filed: 01/07/20 Page 4 of 9 PageID #:531   4

 1                  MR. MALLOW: If you open up the engine compartment
 2     and you take off the nice, pretty cover, you will see wires
 3     and piping and --
 4                  THE COURT: Sure.
 5                  MR. MALLOW: -- all the rest of that. All of those
 6     products are made by either what they call a Tier 1, 2 or 3
 7     suppliers. So the wiring, the wiring harnesses, the
 8     insulation that's used around piping for fluids, and what
 9     have you, none of that is made, actually, by Honda. That is
10     brought in by suppliers.
11                  THE COURT: Sure.
12                  MR. MALLOW: And even if there is an epoxidized
13     soybean or other vegetable-based oil used in the
14     manufacturing process of any of those insulators, whether
15     it's detectable afterwards is something that nobody really
16     knows unless you have a chemist get in there. And there is
17     way too many parts to just go haphazardly testing parts. And
18     then you still have the issue of, does a rodent even have any
19     idea it's in there. So that's why these cases haven't gone
20     anywhere.
21                  THE COURT: So I take it there are -- well, you
22     tell me. How many complaints are there that this has
23     happened, that rodents found something interesting and
24     tasteful and --
25                  MR. MALLOW: Complaints meaning filings of
     Case: 1:19-cv-02796 Document #: 38 Filed: 01/07/20 Page 5 of 9 PageID #:532   5

 1     litigation, or just customer complaints?
 2                  THE COURT: Well, because --
 3                  MR. MALLOW: Because lots of people are unhappy
 4     that rodents get into their cars, and it has been going on
 5     like that since there have been cars. If you are talking
 6     about litigations, there is litigations, I believe, that have
 7     been filed against five manufacturers thus far.
 8                  THE COURT: Five different manufacturers?
 9                  MR. MALLOW: Oh, sure. Toyota. If my memory
10     serves --
11                  THE COURT: Is the same thing made by -- I mean, is
12     the part made by the same company, whatever the part is?
13                  MR. MALLOW: It's not a part.
14                  THE COURT: I mean, I've never heard of --
15                  MR. MALLOW: It's lots and lots of parts made by
16     lots and lots of suppliers.
17                  THE COURT: All right. At the time I denied the
18     motion to transfer, I read the -- the Court of Appeals, I
19     don't even remember, I mean, they remanded it on one part, or
20     one claim. I don't remember if they had any -- obviously
21     these would be facts that are as stated in a complaint, but I
22     don't really -- it was a month ago. I've been gone a month,
23     so.
24                  MR. MALLOW: It's an interesting case. It kind
25     of -- not disparaging plaintiff's counsel in any way, but
     Case: 1:19-cv-02796 Document #: 38 Filed: 01/07/20 Page 6 of 9 PageID #:533   6

 1     this is an issue that took life over the internet and has
 2     been repeated and snowballed through purported experts. And
 3     then people at dealerships have repeated what they've seen on
 4     the internet. There really is -- if you try to track down
 5     what is the original source of the notion that soy is -- the
 6     use of soy in wiring is responsible for rodent damage in
 7     engine compartments, you cannot find an expert source on it,
 8     originally. So it's just something that has taken on a life
 9     of its own, and it has been -- it's a type of litigation that
10     has been filed, as I said, against multiple manufacturers.
11                  THE COURT: Okay. Well, that brings up the
12     question I asked before. How long has soy been being used?
13                  MR. MALLOW: Unknown.
14                  THE COURT: Huh?
15                  MR. MALLOW: Unknown. Approximately, the guess is,
16     that it dates back to potentially 2005 or 2006.
17                  THE COURT: Okay.
18                  MR. MALLOW: But there is no real starting point
19     that at least American Honda is aware of.
20                  THE COURT: And is this being used in, say, not
21     just Honda, but Toyota and --
22                  MR. MALLOW: According to the complaints that have
23     been filed, Toyota has -- and, in fact, there is a
24     multidistrict litigation involving Toyota. Kia has been
25     sued. Subaru has been sued. I believe FCA, which is Fiat
     Case: 1:19-cv-02796 Document #: 38 Filed: 01/07/20 Page 7 of 9 PageID #:534   7

 1     Chrysler, I think they've been sued --
 2                  THE COURT: And they all use this, whatever?
 3                  MR. MALLOW: -- and Audi. They are all alleged to
 4     have wiring or other components in the engine compartment
 5     which are alleged to have been manufactured with a soy-based
 6     product that is somehow detectable to rodents and that
 7     somehow attracts rodents, more so than rodents would
 8     otherwise have been attracted to go into the engine
 9     compartments of these vehicles. And somehow they do more
10     damage than they would otherwise do and have otherwise done
11     since before the soy-based products were originally -- I'm
12     sorry, before soy-based products were alleged to have been
13     used.
14                  THE COURT: Okay. Well, it's expensive for
15     plaintiffs to seek the discovery too, and they don't have
16     anybody paying their bills, so --
17                  MR. MALLOW: That's why we -- I think we've worked
18     out a system to try to --
19                  THE COURT: Yes, there are certainly exceptions.
20     But at this point I don't have any reason to think she is
21     going to try to take a whole bunch of expensive discovery
22     that doesn't bear on what the complaint is. So, anyway, if
23     you do run into problems, I'll see you. And, otherwise, I
24     might as well let you people go ahead without coming back
25     here for a while.
     Case: 1:19-cv-02796 Document #: 38 Filed: 01/07/20 Page 8 of 9 PageID #:535   8

 1                  MS. BARDO: And just to let your Honor know, one
 2     key difference, from plaintiff's perspective, in this
 3     particular litigation has to do with Honda's decision to,
 4     once there is a rodent-damaged complaint at a service center,
 5     the service centers have been instructed to wrap the wiring
 6     in pepper-flavored, Honda-branded rodent tape. And so I
 7     think that we will be able to appropriately obtain relevant
 8     information given the system related to the manufacture,
 9     marketing and installation of this tape.
10                  THE COURT: Do you think the tape is the problem?
11                  MS. BARDO: Well, the tape may be adding to the
12     problem. It has been marketed as an after-market solution.
13                  THE COURT: All right. Well, it sounds like you
14     either have or will learn all kinds of interesting things.
15     Unless you know this is a bad date, I'll just arbitrarily set
16     this for next June 24th for a status.
17                  MS. BARDO: That works, your Honor. And I think
18     that obviously, should we need to come back, we can do so.
19                  THE COURT: Right.
20                  MS. BARDO: But we have been working to put
21     together --
22                  THE COURT: Okay.
23                  MS. BARDO: -- our plan here.
24                  THE COURT: All right. Well, I'm going to enter
25     the schedule that you people have.
     Case: 1:19-cv-02796 Document #: 38 Filed: 01/07/20 Page 9 of 9 PageID #:536   9

 1                  MS. BARDO: Yes.
 2                  THE COURT: And we'll just see how you're doing
 3     eight months from now, or whatever it is. Okay. Have a good
 4     day.
 5                  MS. BARDO: Thank you, your Honor.
 6                  MR. MALLOW: Thank you, your Honor.
 7            (Which were all the proceedings heard.)
 8                                     CERTIFICATE
 9            I certify that the foregoing is a correct transcript
10     from the record of proceedings in the above-entitled matter.
11     /s/Sandra M. Mullin                   October 29, 2019
       Official Court Reporter
12
13
14
15
16
17
18
19
20
21
22
23
24
25
